The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, in paragraph [0002], 8th line therein, it is noted that the term “the” should be deleted, especially since this is the first recited instance of the specified feature. Page 2, in paragraph [0003], 4th line therein and page 6, in paragraph [0016], 20th & 21st lines therein, note that --as-- should be inserted prior to “compared”, respectively at these instances for idiomatic clarity. Page 3, in paragraph [0009], second line therein, note that the recitation of “void that extends down along sidewalls” is vague in meaning, especially since it is unclear how a “void” can be extending and thus appropriate clarification is needed. Page 5, in the heading therein, note that the term “EMBODIMENTS” should be rewritten as --DETAIL DESCRIPTION-- for consistency with PTO guidelines. Page 6, in paragraph [0016], 16th line therein and page 8, in paragraph [0022], 7th line therein, note that the pronoun “This” should be rewritten to indicate the intended feature for clarity and completeness of description, respectively at these instances. Page 8, in paragraph [0023], first line therein, note that the recitation of “As such” is vague in meaning and thus appropriate clarification is needed. Page 9, in paragraph [0026], last line therein, it is noted that --material-- should be inserted after “(PTFE)” for an appropriate characterization. Page 10, in paragraph [0027], 4th line therein, note that --as shown in Figure 1A-- should be inserted after “124” for an appropriate characterization consistent with the labeling in that drawing. Page 10, in paragraph [0027], 11th line therein and in paragraph [0028], 8th line therein, note that the recitation of “a dielectric layer” should be rewritten as --the dielectric layer--, respectively at these instances for an appropriate characterization. Page 14, in paragraph [0040], 4th line therein, note that --with respect to Figures 1A-1D and Figures 2A-2D, respectively-- should be inserted after “above” for an appropriate characterization. Page 15, in paragraph [0042], second, 4th & 5th lines therein, note that the reference labels “316” (i.e. second & 4th lines therein) and “314” (i.e. 4th line therein) are respectively vague in meaning, especially since those labels do not appear in Figure 3, to which this description pertains and thus appropriate clarification is needed. Pages 15 & 16, in paragraph [0044], second, third, 5th & 6th lines therein, note that the term “board” should be rewritten as --motherboard--, respectively at these instances for consistency with the terminology depicted in Figure 4. Page 16, in paragraph [0045], second & 5th lines therein, note that --(CPU)-- should be inserted after “processor” (i.e. second line therein) and --(AMP)-- should be inserted after “amplifier” (i.e. 5th line therein), respectively for appropriate characterizations; second to 7th lines therein, note that recited features such as {flash memory, digital signal processor, crypto processor, display, audio codec, video codec, accelerometer, gyroscope, mass storage device (such as a hard disk drive, compact disk (CD), digital versatile disk (DVD), and so forth)} do not appear in Figure 4 and thus appropriate clarification is needed. Pages 16 & 17, in paragraph [0046], 8th to 10th & 16th lines therein, note that the respective acronyms need to be strictly defined (i.e. in word) for clarity and completeness of description; 12th line therein, note that the designations “3G”, “4G” & “5G” also need to be strictly defined for clarity and completeness of description.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels appearing in the indicated drawing(s) need to be correspondingly described in the specification description of those drawings for clarity and completeness of description: FIG. 1C (125, 126, 127); FIG. 1D, “124”.  Appropriate correction is required.
The use of the trademark Bluetooth (i.e. paragraph [0046]) has been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 9-11; 14-20; 22, 23, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 2, note that it is unclear whether the “first core” is “equal” to the “width of the first ridge”, as recited herein would be an accurate characterization of this aspect of the invention. Note that, as evident from FIG. 1A, due to the embedded of the second core (i.e. 127), the first cores (i.e. 125) cannot be “equal” to the “width of the first ridge”. Appropriate clarification is needed.
In claim 9, note that it is unclear in what manner is the “second ridge” considered to be “aligned” with the “first ridge”. Appropriate clarification is needed.
In claim 14, last paragraph therein, note that it is unclear whether the “width of the gap” being “equal to or greater than a width of the ridge” would be an accurate characterization of this aspect of the invention. Appropriate clarification is needed.
In claim 18, note that it is unclear how “an opening” of the ridge, as recited herein relates to a “gap” in the ridge, as recited earlier in the claim (i.e. gap and opening are one in the same feature, the gap and opening are distinctly different features, etc.); 
In claims 16, 18, 25, note that the recitations of “extends down a sidewall surface” (i.e. claims 16, 25) and “lateral sidewalls of the ridge” (i.e. claim 18), respectively are vague in meaning, especially since the ridge has not been previously recited as having “(lateral) sidewalls”. Appropriate clarifications of these issues are needed.
In claim 20, note that the recitation of “a non-vertical sidewalls” appears to be of inconsistent tense and thus appropriate clarification is needed.
In claim 22, lines 2 & 3, note that the recitation of “a lateral center of the waveguide” is vague in meaning, especially since no directional orientations have been established to give meaning to what constitutes “a lateral center”. Appropriate clarification is needed.
In claim 23, lines 2, 4, note that it is unclear how the “first core” (i.e. line 2) and “second core (i.e. line 4), respectively recited herein relate to a “dielectric core”, as recited earlier in claim 21 (i.e. the first/second cores are a part of the dielectric core, the first/second cores are separate and distinct from the dielectric core, etc.); lines 5, 6, similarly it is unclear how the “first permittivity” and the “second permittivity”, as respectively recited herein each relate to the “spatially-varying permittivity” as recited in claim 21 (i.e. the first/second permittivities are a part of the spatially-varying permittivity, the first/second permittivities are separate and distinct from the spatially-varying permittivity, etc.). Appropriate clarifications of these issues are needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 13, it is noted that --material-- should be inserted after “(PTFE)” for an appropriate characterization.
In claim 23, line 2, note that --disposed-- should be inserted prior to “over” for an appropriate characterization.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tong et al. 
Tong et al (i.e. FIG. 1) discloses a waveguide (i.e. G), comprising: a fill layer (i.e. dielectric foam bar (20) in related FIG. 2); a ridge (i.e. tapered rib 6) disposed in the dielectric fill layer such as to be extending into the dielectric fill; a metallization is disposed on surfaces of the fill layer and the ridge (6) such as to form a conductive shell enclosing the fill layer, thereby forming the waveguide (G); a gap (i.e. an air gap or region, as per claim 17) is formed in a region entirely above the ridge (6), as per claim 15, where the width of the air gap is equal to a width between lateral walls of the ridge (6), as evident from FIG. 1. Regarding claim 16, it is noted that the gap extends vertically along sidewalls of the ridge, as evident from FIG. 1. Regarding claim 18, note that the air gap above the ridge constitutes an opening passing between the lateral walls of the ridge (6).
Claims 1-4, 9-12; 14-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Risman et al. 
Regarding claim 1, Risman et al (i.e. Figure 4) discloses a ridge waveguide, comprising: a waveguide having a rectangular cross-section and including two opposing ridges formed and aligned therein (i.e. as per claim 9) and necessarily forms a conductive shell; a first core (i.e. a filling (1) having a permittivity of 17) and a second core (i.e. an insert (2) having a higher permittivity of 35) that is disposed within the first core (1), wherein the first and second cores (1, 2) are positioned between the two ridges (i.e. as per claim 10) of the conductive shell, as evident from Figure 4. Regarding claim 2, as evident from Figure 4, the width of the first core (1) between the two ridges is less than the width of the ridge. Regarding claim 2, as evident from Figure 4, the height of each one of the first core (1) and second core (2) is the same. Regarding claim 4, as evident from Figure 4, the second core (2) is centered between portions of the first core (1) between the two ridges. Regarding claim 11, as evident from Figure 4, the first core (1) and the second core (2) each contact each one of the two ridges. Regarding claim 12, as described above, the second core (2) has a permittivity of 35, which is clearly greater than a permittivity of 6.
Regarding claim 14, as described above, a conductive shell having two ridges therein form a waveguide, where first and second cores (1, 2) of dielectric material form a fill material within the conductive shell; and as evident from Figure 4, an air gap (i.e. as per claim 17) is located entirely above the upper ridge (i.e. as per claim 15) of the waveguide, such that the width of the gap is equal to a width between lateral sidewalls of the ridge. Regarding claim 16, note that the gap extends down surfaces of the lateral sidewalls. Regarding claim 18, note that the air gap would necessarily constitute an opening between the lateral sidewalls, as evident from Figure 4.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over either Herbsommer et al in view of Risman et al. 
Herbsommer et al (i.e. FIG. 2) discloses an electronic system, comprising: a first transceiver (i.e. 108-1) configured as an electronic package (i.e. IC 106-1); a second transceiver (i.e. 108-2) configured as an electronic package (i.e. IC 106-2); a waveguide (i.e. transmission medium (104) configured as a metal waveguide) coupled to the first and second transceivers (108-1, 108-2). However, Herbsommer et al does not disclose the specific details of the waveguide as recited in claim 21.
As described in the preceding rejection, Risman et al discloses a metal waveguide including a conductive shell having two ridges formed therein, where a dielectric core (i.e. filling (1) and insert (2), as per Figure 4) having spatially-varying dielectric permittivity (i.e. the permittivity of insert (2) is 35, while the permittivity of filling (1) is 17).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have alternatively realized the generic metal waveguide in Herbsommer et al as a metal waveguides having ridges and a spatially-varying dielectric permittivity, such as taught by Risman et al. Such a modification would have been considered an obvious substitution of art recognized equivalent metal waveguides that perform the same function (i.e. propagating electromagnetic waves between first and second transceivers), especially since the generic nature of the metal waveguide in Herbsommer et al would have suggested that any equivalent metal waveguide structure, such as the ridge metal waveguide taught by Risman et al would have been usable therewith, thereby suggesting the obviousness of such a modification. Regarding claims 22, 23, note that as an obvious consequence of such a modification, the resultant combination would have necessarily provided a spatially-varying dielectric permittivity where the higher permittivity (i.e. 35) of the insert (2) is centered between the lower permittivity (i.e. 17) of the filling (1) within the waveguide, consistent with the teaching in Risman et al. Regarding claim 24, as an obvious consequence of the modification, the resultant waveguide would necessarily include a gap above the upper ridge, consistent with the teaching in Risman et al.
Claims 5-8, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whinnery pertains to a waveguide having opposing metal plates with dielectric material disposed there between.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee